EXHIBIT October 22, 2008 Mr. David D. Campbell [address] [address] Dear David: The purpose of this letter agreement and general release (the “Letter Agreement”) is to set forth the terms of your separation from employment with ACCO Brands Corporation, its subsidiaries and/or affiliates (collectively “ACCO”) and to outline the benefits being offered to you under the ACCO Brands Corporation Executive Severance Plan (the “Severance Plan”) (a copy of which has been provided to you with this Letter Agreement) which is being offered in exchange for your general release of claims.Your employment will end on October 22, 2008 (the “Termination Date”). 1. Severance Benefits. (a)You will be paid severance in the aggregate amount of $2,992,500, which representsthe sum of 24 months of your base salary as in effect on your Termination Date base salary x 2 $1,575,000) plus two times your annual target bonus for
